      Case 9:19-cv-00932-GLS-CFH Document 84 Filed 12/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________

ROGER DOMROES,

                                      Plaintiff,
             v.
                                                              No. 9:19-CV-932
KAREN CZERKIES, et al.,                                       (GLS/CFH)

                            Defendants.
_____________________________________


APPEARANCES:                                       OF COUNSEL:

Roger Domroes
Bissonette House
335 Grider Street
Buffalo, New York 14215
Plaintiff pro se

Attorney General for the                           NICHOLAS LUKE ZAPP, ESQ.
State of New York                                  Assistant Attorney General
The Capitol
Albany, New York 12224
Attorney for defendant
Karen Czerkies

CHRISTIAN F. HUMMEL
U.S. MAGISTRATE JUDGE

                                        ORDER

      A conference was conducted with plaintiff pro se and defense counsel on

November 23, 2020. The Court directed that defendant Czerkies’ personnel file be

delivered to the Court for in camera review. Text Minute Entry dated Nov. 23, 2020.

Defendant Czerkies’ personnel file was delivered to the Court.
      Case 9:19-cv-00932-GLS-CFH Document 84 Filed 12/23/20 Page 2 of 2




       The Court has conducted an in camera review of defendant Czerkies’ personnel

file. The Court finds that none of the information contained in that personnel file is the

proper subject of discovery pursuant to Rule 26 of the Federal Rules of Civil Procedure.

       IT IS SO ORDERED.

       Dated: December 23, 2020
              Albany, New York




                                             2
